Citation Nr: 1211951	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-24 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating for the service-connected residuals of left basal ganglia hemorrhage in excess of 20 percent prior to October 23, 2008 and in excess of 70 percent beginning October 23, 2008.

2.  Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from January 1989 to November 1996, May 1998 to August 2001, and December 2005 to July 2007.

In January 2011, the Veteran and his wife testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

In April 2011, the matter of an increased rating for the service-connected residuals of a left basal ganglia hemorrhage was remanded for additional notice and development.

The Board has reviewed the contents of the Veteran's Virtual VA file and also found no medical or other evidence pertinent to this appeal that is not in his claims file.

The issue of a TDIU rating is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  For the period of the appeal prior to October 23, 2008, the service-connected residuals of the left basal ganglia hemorrhage is shown to have been productive of a disability picture that more nearly approximated that of occupational and social impairment with deficiencies in most areas due to difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships; total occupational and social impairment is not demonstrated.   

2.  For the period of the appeal beginning on October 23, 2008, the service-connected residuals of left basal ganglia hemorrhage been manifested by incomplete paralysis of the right hand, nor is there total impairment of memory, attention, concentration, and executive functions; judgment; motor activity; visual spatial orientation; communication; or consciousness.



CONCLUSIONS OF LAW

1.  For the period of the appeal prior to October 23, 2008, the criteria for the assignment of a rating of 70 percent, but not higher for the service-connected residuals of left basal ganglia hemorrhage have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 , 4.2, 4.3, 4.7, 4.124a including Diagnostic Codes 8009 and 8045, 4.130 including Diagnostic Code 9305 (2008).

2.  For the period of the appeal beginning on October 23, 2008, the criteria for the assignment of a rating in excess of 70 percent for the service-connected residuals of left basal ganglia hemorrhage have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 , 4.2, 4.3, 4.7, 4.124a including Diagnostic Code 8009 and 8045 (2011).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

April and June 2008 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the law and regulations outlined hereinabove. 

In this regard, the letter informed him of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide to obtain information and evidence in support of his claim.  This notice also included disability ratings and effective dates of awards.  

In April 2011, he was notified of the revised criteria for evaluating his disability that became effective October 23, 2008.

In this case, the necessary SOC was issued in April 2009.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002). 

The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  The Veteran was afforded VA examinations. 

The Veteran's representative argues that the matter should be remanded if 100 percent schedular rating is not assigned since all of the development requested in the April 2011 remand was not accomplished.  The Board has noted all of the deficiencies pointed out by the representative; however, all such development and notification has been included and documented in the claims file.  

In this regard, the Veteran was provided a letter in April 2011 that requested treatment records and informed the Veteran of the revised criteria for TBI.  

In additional, ongoing VA treatment records were obtained in addition to the Veteran's vocational rehabilitation file.  The May 2011 VA examination is also associated with the claims file.


Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Veteran's statements describing his symptoms are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011). 

In every instance where the Rating Schedule does not provide a no percent rating for a diagnostic code, a no percent rating shall be assigned when the requirement for a compensable rating are not met.  38 C.F.R. § 4.31 (2011). 

When a question arises as to which of two ratings under a particular Code applies, the higher evaluation is assigned if the disability picture more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  As shown, the RO assigned "staged" ratings. 



Analysis

The RO granted service connection for residuals of left basal ganglia hemorrhage in a December 2001 rating decision, and a 20 percent rating was assigned on the basis of the Veteran's difficulty with memory and concentration that was determined to be more disabling than the 10 percent schedular rating that was available.

An October 2007 rating decision continued the 20 percent rating as there was no evidence a change in the service-connected disability.

An initial VA outpatient treatment record in February 2008 noted that the Veteran's history of CVA in 2000 was followed by 1 week of paralysis on the right side.  The Veteran reported that he occasionally was unable to paint or sign his name as well and had had memory problems since that time with headaches approximately every 3 days.  He had no neurological or psychiatric problems.

In April 2008, a VA treatment record related that a neurological consultation during the previous month showed findings most consistent with hypertensive hemorrhage and that the "[m]emory problems [were] primarily verbal memory disturbances which [were] mild and consistent with location of old hemorrhage."

In connection with a July 2008 VA examination, the Veteran's claims file was reviewed.  His current residuals of the left basal ganglia hemorrhage were problems with declarative memory and inattention as a persistent problem.  He also had difficulty with some basic calculations and with sustaining meaningful employment as a result of his short term memory impairment and difficulty with learning secondary to inattention.  He denied having seizures and headaches.  He was currently taking medication to prevent recurrent strokes.  

On examination, the Veteran had 3/3 word recognition with 1/3 word recall after 5 minutes of distraction.  He made 2/6 errors on serial sevens and was able to spell "world" forward and backwards without difficulty.  His recall of past presidents was accurate to Ronald Reagan.  His language was fluent with intact repetition, comprehension and speech.  There was no right/left confusion.  On cross response inhibition and contrasting programs, the Veteran had 100 percent accuracy on a trial of ten.  His naming, reading and writing were intact.  

A motor examination revealed no pronator drift and intact cranial nerves II through XII.  Strength, reflexes and reflexes were normal in his extremities.  Cerebellar testing revealed normal finger to nose and heel with shin.  A sensory examination was also intact to vibration, light touch, pain and temperature.  The diagnosis was that of residuals of basal ganglia hemorrhage on the left with mild cognitive impairment.  

The Veteran's Vocational Rehabilitation folder showed that the Veteran was given a rehabilitation plan in February 2008 that involved completing an AS degree in Culinary Management that would begin that month and end in August 2010.  Unofficial transcripts showed that he received A's and B's and was on the Dean's List.  

A December 2009 report showed that the Veteran dropped all of his classes that month due to transportation problems and indicated that he did not think he would be able to return until the summer of 2010.  He reported sending out approximately 15 job applications a week without any success.  

An April 2010 notation in the record showed that the Veteran talked to his wife about taking summer classes at a campus that was within walking distance to their home; however, she decided that they would move to another town in July.  He was informed that his program would be interrupted because he had not attended school for the last two terms due to lack of transportation and would also be sitting out for a third (summer) session.  He was instructed to research schools in the area where he was moving because the school he had previously attended would be too far away for him to travel.

In August 2010, the Veteran had an extensive neurological consultation with a VA neuropsychologist.  His primary complaints were those of difficulty with memory (i.e., remembering appointments), learning new tasks and multitasking.  He reported that he was "med-boarded" out of service due to difficulty completing his job following his brain bleed.  His wife indicated that he was agitated a lot, which was reduced when he worked out regularly.  He also had a short temper and could not remember what he went to a store to buy.  He had also become secluded and was easily affected by anything negative (i.e., he gave up if someone corrected him or told him he had done something incorrectly).  

The Veteran reported that his problems had worsened somewhat over time regarding difficult decisions and figuring out what to do next.  His goal was to return to school, but had been unable to due to transportation problems.  He completed 21 credits the previous year with a GPA of 3.8.

It was noted that a March 2008 MRI of the Veteran's head revealed expected changes of the previous hemorrhage in the left basal ganglia.  The presence of signs of tiny remote hemorrhage in the posterior frontal lobe was noted, but there was no sign of new hemorrhage or acute or subacute infractions.

The Veteran's emotional functioning was assessed and his mood was depressed when talking about what happened to him, but he indicated that it did not last long.  His affect was congruent with his mood, and he slept approximately 6 to 8 hours per night.  There was no psychiatric history, and he denied having a history of loss of consciousness, seizures or other neurological signs or symptoms other than the brain hemorrhage.  

The observations of the Veteran's behavior showed that he arrived on time, was casually dressed, and was well groomed.  He interacted appropriately with the examiner, and his speech was normal for rate.  The volume of his speech was within normal limits most of the time with brief periods of hypophonia.  Prosody was within normal limits.  At times, his speech was clear and intelligible, but at other times it was slightly dysarthric and then became unintelligible.  The Veteran's wife reported that this change in speech was a concern.  His speech content was largely within an appropriate range, but it became somewhat sparse at times.  Comprehension appeared intact, and his thought processes were goal directed.  

The Veteran appeared to become frustrated as tasks became more difficult and made statements to the effect that he felt "dumb."  However, he continued with encouragement.  No hallucinations or delusions were observed, and the Veteran was an adequate historian for the majority of the information obtained.  His recent memory appeared to be intact as he was able to provide details about some recent news and personal events.  On an easy memory measure, he performed very well, which was indicative of good effort.

The Veteran appeared to understand all questions and directions and to put forth good effort on all tasks.  He was also cooperative throughout the evaluation.  Based on his educational and vocational background, as well as his performance on portions of the current assessment, the Veteran's premorbid level of intellectual and cognitive ability was estimated to be in the average range.  

The overall evaluation revealed that the Veteran tended to sacrifice accuracy for speed, such that he would make mistakes by going too fast.  There was impaired language functioning characterized by deficits in generativity to both phonemic and sepatic cues, and he demonstrated difficulties sustaining his responses.  

Although the Veteran performed in the severely impaired range on a verbal memory task, the neuropsychologist did not believe this was a true reflection of his abilities since the Veteran demonstrated a low frustration tolerance for this task and gave up easily.  He also did not respond very well to encouragement on this specific task.  

However, the examiner believed that he did experience difficulty with memory functioning, which was compounded by his language deficits.  He demonstrated poor initiation and maintenance of language generativity, delayed response latency on a task or problem solving, and inefficient planning and organizational strategies.  He had intact cognitive functioning on the neuropsychological domains of fine motor control, basic attention and working memory, processing speed, visuospatial skills, and nonverbal memory.  

The examiner commented that the Veteran might experience a mild level of depressive symptoms.  Although he was not endorsing a significant number of symptoms, he was having some difficulty with adjustment to his cognitive deficits and committing to goals, according to the Veteran's wife.  

The overall impression was that the Veteran's deficits demonstrated during the evaluation were consistent with the subcortical damage sustained during the hemorrhage.  Compared to his previous neuropsychological evaluation in 2007, his performance had largely been stabilized.  However, he did demonstrate improvements in fine motor control.  All other neuropsychological domains remained largely the same or differed in what was likely attributable to individual variability across time.  

Based on the current evaluation, the Veteran met the criteria for a diagnosis of cognitive disorder NOS secondary to a cerebral hemorrhage.  Given the probable situational factors that contributed to his hemorrhage, he was not expected to decline in cognitive functioning.  

An October 2010 VA TBI consultation indicated that the Veteran reported being told that he acted differently.  A number of neurobehavioral symptoms were assessed, and he was shown to have no problems with coordination, loss of balance, nausea, sensitivity to light, hearing difficulty, sensitivity to noise, loss of or increased appetites, poor concentration (unable to pay attention), slowed thinking, difficulty getting organized, an inability to finish things, fatigue, loss of energy, tiring easily, difficulty falling or staying asleep, feeling anxious or tense, poor frustration tolerance, or feeling easily overwhelmed by things.  He had mild problems with feeling dizzy, forgetfulness, and difficulty making decisions, and moderate problems with headaches.  He reported that these symptoms mildly interfered with his life during the past 30 days in the area of feeling depressed or sad with difficulty finding employment.  He indicated that his symptoms were worse since his deployment.  

During the consultation, the Veteran also reported that he had headaches 2 to 3 times a week that were relieved with medication.  He reported that he forgot things easily and that this often happened when he was trying to concentrate.

A physical examination found no abnormalities in cranial nerves or cerebellar testing.  His score on the Montreal Cognitive Assessment (MOCA) was 24/30, which revealed deficits with delayed recall (1/5) and fluency (0/1).  The impression was that the Veteran had residual speech and memory deficits.  Psychiatric symptoms were not assessed.  In the psychiatrist's clinical judgment, the current clinical symptoms presented were most consistent with a condition not related to TBI or Behavioral Health.

An October 2010 VA occupational therapy note indicated that the Veteran was given an iPod to help him keep track of appointments.

In January 2011, the Veteran testified that he was starting to receive speech and occupational therapy.  He reported having problems difficulties with coordination and motor skills, speech, memory, concentration, balance and staying on task.  He also indicated that he was depressed and had headaches.  

The Veteran stated that he went to school for culinary arts through his vocational rehabilitation and that, when he got to an on-the-job apprenticeship, his supervisor told him that he was too slow.  The apprenticeship lasted for 4 weeks, and he was currently not interested in going back to school.  He applied for 300 jobs, and while he did get through the interview stage, he was no longer considered eligible once he mentioned his disability.  He indicated that he needed help most of the time to do things and had a lot of anxiety.  He tended to isolate outside of his family and did not relate well to others.  

The Veteran was not aware of any physical weakness, but he could not sign his name the same way twice or write.  The Veteran also discussed how he was brought back into the Navy doing the same job he had done before the hemorrhage, but was unable to do it due to memory problems.  He was eventually medically retired.

The Veteran's wife testified that he had become a loner, depressed and in denial.  She noticed mood swings and personality changes.  She called him several times a day to remind him of things he had to do even if he wrote it down.  

The January 2011 VA records indicated that the Veteran's wife had requested another MRI due to the Veteran's increased memory loss and headaches.  The Veteran was stressed about his memory problems.  His difficulty getting a job caused depression and stress causing headaches.  A physician noted that the Veteran's memory difficulties were likely to be chronic and the stress/depression was likely exacerbating this.  

The Veteran was later informed that repeat MRIs were not indicated since there had been no worsening or new neurological symptoms.  It was noted that he had experienced substantial impairment of cognitive function as a result of his old hemorrhage, but it was not expected to be a progressive process.  

A January 2011 VA psychology note indicated that the Veteran reported having increased headaches and anxiety over finding work.  The assessment was that of adjustment disorder, NOS.

At a May 2011 VA examination, the history of the Veteran's service-connected disability was noted.  His current complaint was of having memory problems.  On neurological testing, no deficits were noted except that he recalled 2 of 3 words after 5 minutes.  Cranial nerves, sensory, motor, reflexes, cerebellum, and gait testing were all normal.  The assessment was that the Veteran's memory problems were primarily verbal disturbances that were mild and consistent with the location of the old hemorrhage.

It was noted that there had been no significant change in the Veteran's condition since the July 2008 VA examination and that his memory and cognition were still his main problem.  He reported having a headaches once a week for the past 5 to 6 years, but did not connect this to his stroke.  He experienced pressure pain in the back and top of his head that could last for hours.  

The Veteran denied having a history of dizziness, weakness, paralysis, dysesthesias, paresthesias, numbness, rigidity, seizures, vision problems, decreased sense of taste or smell, speech problems, balance or coordination problems, impaired bladder or bowel function, difficulty breathing or swallowing, fatigability, fever, mobility problems, insomnia, or tinnitus.  Sensory, motor, and reflex tests were normal.  

The examiner's diagnoses were those of residuals of status post left basal ganglia hemorrhagic stroke, moderate cognitive dysfunction secondary to the previously mentioned stroke, old hemorrhagic stroke right frontal lobe (per MRI), old left thalamic lacuna stroke (per MRI), and tension headaches unrelated to the left basal ganglia hemorrhagic stroke.  

The examiner commented that the only residual of the serviced-connected stroke was moderate impairment in cognitive dysfunction.  He did not relate the headaches to the disability since there was very little record of headache complaints and it was quite unusual to develop chronic headaches from a stroke whether hemorrhagic or thrombotic.  

Based on the TBI criteria, the examiner indicated that, regarding memory, attention, concentration and executive functions, there was objective evidence on testing of moderate impairment.  His judgment was normal, and social interaction was routinely appropriate.  He was oriented, and his motor activity and visual spatial orientation were normal.  Subjective symptoms did not interfere with work, instrumental activities of daily living, or family or other relationships.  

It was noted that one or more neurobehavioral effects did not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects were those of irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility and impaired awareness of disability.  Any of these effects might range from slight to severe, although verbal and physical aggression was likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.  

Regarding communication, the Veteran was able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.

The Veteran's service-connected disability was assigned rating of 20 percent prior to October 23, 2008 under 38 C.F.R. § 4.124a, Diagnostic Code 8009.

Under Diagnostic Code 8009, a 10 percent rating is warranted for minimum residuals of a brain hemorrhage.  The highest rating, 100 percent, is warranted for the first six months after a veteran has a brain vessel hemorrhage.  Diagnostic Code 8009 instructs the rater to formulate the evaluation based upon residuals of the hemorrhage after the first six months have passed.  38 C.F.R. § 4.12a , Code 8009. 

During the course of this appeal, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders.  The effect of this action is to provide detailed and updated criteria for evaluating residuals of traumatic brain injury (TBI).  These amendments revise 38 C.F.R. § 4.124a, Diagnostic Code 8045 and are effective October 23, 2008.

Prior to this revision, the criteria for Code 8045 provided that purely neurological disabilities, such as hemiplegia, epiliform seizures, facial nerve paralysis, etc. following trauma to the brain would be rated under the diagnostic code specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc. recognized as symptomatic of brain trauma, would be rated as 10 percent and no more under Diagnostic Code 9304 (dementia due to head trauma).  This 10 percent rating would not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent were not assignable under diagnostic code 9304 in the absence of diagnosis of multi-infarct dementia associated with the brain trauma.  38 C.F.R. § 4.124a, Code 8045 (prior to October 23, 2008).

Due to the manifestations of the disability, the RO subsequently was assigned a 70 rating under 38 C.F.R. § 4.124a, Code 8045 based on the revised criteria, effective on October 23, 2008.

Traumatic brain disease is rated under Diagnostic 8045, which states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  

The Veteran in this case is separately rated under Diagnostic Code 8100 for his migraines. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  

The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

Evaluation of Cognitive Impairment and Subjective Symptoms: the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity. 

The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100- percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. 

In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A veteran whose residuals of a TBI are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045. 

A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

The RO assigned a 70 percent rating for service-connected disability under the new criteria for TBI effective the date the criteria became effective.  Under this criteria, the only higher rating is 100 percent, which may be assigned if a "total" evaluation is given for one or more facets.  

Here, the record currently shows that Veteran's symptomatology due to his TBI as to the following facets. 

A level of severity of "3" has been assigned for the memory, attention, concentration, executive functions facet, indicating that an examiner has found objective evidence on testing of moderate impairment of memory, attention, concentration or executive functions.  In particular, the May 2011 examiner found no worse than moderate impairment in this area.

Total impairment is not shown since there is no objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.  

Although the Veteran performed in the severe range in August 2010, the examiner stated that this is not a true reflection of the Veteran's ability since he demonstrated a low tolerance for frustration and gave up easily on some tasks.  Many of the Veteran's mistakes were attributed to going too fast at the expense of accuracy.  

A treatment record in January 2011 indicates "substantial impairment" of cognitive function, but this is not shown to be based on objective evidence obtained from testing.  Also, his vocational rehabilitation folder shows that he completed 21 credits, received A's and B's in his courses, and had even been on the Dean's List.  These achievements are not indicative of severe functional impairment.

A level of severity of "1" has been assigned for the Judgment facet, indicating that an examiner has found evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions; occasionally unable to identify, understand, and weigh the alternatives; understand the consequences of choices; and make a reasonable decision.  An October 2010 record indicates the Veteran had mild problems and difficulty in making decisions.

A higher level of severity of "2" is not warranted unless an examiner finds evidence of moderate impairment for judgment for complex or unfamiliar decisions; usually unable to identify, understand, and weight the alternatives; understand the consequences of choices; and make a reasonable decision, although has little difficulty with simple decisions.  Notably, the May 2011 examiner specifically found no problems with judgment.

A level of severity of "0" has been assigned for the Social interaction facet.  The examiner found evidence that social interaction was occasionally inappropriate.  The Veteran and his wife have reported that he isolated himself, had some difficulty interacting with others, and was short-tempered, but examiners found him to be cooperative and to interact appropriately. 

A higher level of severity of "1" is not warranted unless the examiner finds evidence of social interaction that is occasionally inappropriate.  Inappropriate interaction has not been shown on this record. 

A level of severity of "0" has been assigned for the Orientation facet.  The Veteran has been consistently evaluated as oriented to person, time, place and situation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

A level of severity of "0" has been assigned for the Motor activity (with intact motor and sensory system) facet.  Although the Veteran reported having difficulty with his signature, the May 2011 examiner found that the only residual of the stroke related to cognitive dysfunction and that the motor activity was normal.  

The August 2010 consultation found that fine motor control was intact.  Furthermore, a TBI consultation in October 2010 found no abnormalities in cranial or cerebellar testing.  

A level of severity of "0" has been assigned for the Visual spatial orientation facet, based on the VA examiner's finding that the Veteran's spatial orientation was normal.  There was no evidence of impairment.  See August 2010 and May 2011 examinations.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as mildly impaired.
      
A level of severity of "1" has been assigned for the Subjective symptoms facet.  The Veteran reported in October 2010 that his mild subjective symptoms of dizziness, forgetfulness, and difficulty making decisions only mildly interfered with his life.  

A higher level of severity of "2" is not warranted since there are not three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family or other close relationships.  

According to the May 2011 examiners, the Veteran's headaches were not associated with the service-connected disability and the opinion was the subjective symptoms did not interfere with work, instrumental activities of daily living, or family or other relationships.  Thus, no higher than  level 1 is warranted.

A level of severity of "0" has been assigned for the Communication facet.  Although not significant, an August 2010 record indicates the Veteran has occasional difficulty with speech at times.  Overall, his speech was still considered to be in an appropriate range.  The May 2011 examiner also found that the Veteran was able to communicate by written and spoken language as well as comprehend.    

A higher level of severity of "1" is not warranted unless an examiner finds evidence such as comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  The record shows that the Veteran does not have impaired communication.

A level of severity of "0" has been assigned for the Neurobehavioral effects facet.  An examiner found that one or more neurobehavioral effects did not interfere with workplace interactions or social interaction.  

Furthermore, the October 2010 TBI consultation assessed a number of neurobehavioral symptoms that the examiner found were not consistent with a condition related to TBI or Behavioral Health.

As noted previously, to have a 100 percent rating, "total" must be assigned for at least one facet.  The facets that provide "total" evaluations consist of memory, attention, concentration and executive functions; judgment; motor activity; visual spatial orientation; communication; and consciousness.

The level of severity for the memory, attention, concentration, and executive functions facet is not assigned a total evaluation since there is no objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.  

Despite reports of significant memory problems made by the Veteran and his spouse, he usually performed fairly well on memory and concentration testing and is shown to successfully complete academic courses.  

The level of severity for the Judgment facet is not assigned a total evaluation as the Veteran is not shown to have severely impaired judgment.  This category contemplates severely impaired judgment for even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.  As noted, his judgment was found to be intact.

The level of severity for the Motor Activity facet is not assigned a total evaluation as the evidence does not show the Veteran's motor activity to be severely decreased due to apraxia.

The level of severity for the Visual Spatial Orientation is not assigned a total evaluation as the evidence does not show any impairment.  This level of impairment contemplates that the Veteran may not be able to touch or name his own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.  

The level of severity for the Communication facet is not assigned a total evaluation as the Veteran is not shown to be completely unable to communicate either by spoken language, written language, both, or to comprehend spoken language, written language, or both.  He is also not shown to be unable to communicate basic needs.

The level of severity for the Consciousness facet is not assigned a total evaluation as the Veteran is not in a persistently altered state of consciousness, such as vegetative state, minimally responsive state, or coma.

Although the Veteran has reported headaches and has a diagnosis of adjustment disorder NOS, these are not shown to be related to his service-connected disabilities.  As noted, the May 2011 examiner stated that the Veteran's headaches were unrelated and that the only residual of the stroke was cognitive dysfunction.  Consequently, separate ratings are not warranted for these disorders.

Thus, on this record, the criteria for a 100 percent rating under the revised criteria are not met or approximated as the level of severity is not "total" in any facet.

After carefully reviewing the evidence in light of the rating criteria in effect prior to October 23, 2008, the Board finds that the service-connected disability picture more closely resembled the criteria for the assignment of a 70 percent rating under the applicable rating provisions.  The service-connected disability is found to be productive of an overall level of impairment that is best described as occupational and social impairment with deficiencies in most areas due to impaired cognition resulting in difficulty in adjusting to stressful circumstance and approaching an inability to establish and maintain effective relationships.     

To the extent that total occupational and social impairment is not suggested, a 100 percent rating is not for application.  

The Board has also considered whether referral for an extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thun outlines a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

A comparison between the level of severity and symptomatology of the service-connected residuals of left basal ganglia hemorrhage with the established criteria found in the rating schedule shows that the rating criteria now reasonably describes the Veteran's disability level and symptomatology for each period in question. 

Since the schedular criteria are adequate, it is not necessary to proceed to the second step, a discussion of whether the exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, supra.  

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 



ORDER

An increased rating of 70 percent, but no more for the period of the appeal prior to October 23, 2008 for the service-connected residuals of left basal ganglia hemorrhage is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased rating in excess of 70 percent beginning on October 23, 2008 for the service-connected residuals of left basal ganglia hemorrhage is denied.




REMAND

The Board notes that the Veteran's hearing testimony addresses his ability to obtain and maintain substantial gainful employment.  His vocational rehabilitation folder also shows he reported being unable to obtain a job.

Thus, construing the claim for in increased evaluation liberally and given the evidence pertaining to his unemployability, the Board finds that the case should include the issue of a higher compensation rating based on a TDIU rating.  

A request for a TDIU rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The Board has jurisdiction to address the Veteran's entitlement to a TDIU rating in this case because the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

Since the evidence suggests that the Veteran would have difficulty securing substantial gainful employment, at least in part, due to his service-connected disability, the issue of a TDIU rating is before the Board.

In addition, the Board finds that another examination should be performed to determine the current severity of the service-connected disability.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102 , 5103, and 5103A (West 2002) are fully complied with and satisfied, with respect to whether the Veteran is entitled to a TDIU rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO then should schedule the Veteran for a VA examination to ascertain current extent of his service-connected disability.  The claims folder should be made available to the examiner for review.  Any indicated testing should be performed.  The examiner should be aware that the service-connected disabilities consist of residuals of left basal ganglia hemorrhage, right ankle strain, and hypertension.

After reviewing the entire record and examining the Veteran, the examiner should opine as to whether the Veteran is prevented from securing and following substantially gainful employment by reason of his service-connected disabilities, taking into consideration his level of education, special training, and previous work experience. 

3.  After completing all indicated development, the RO should then readjudicate the claim for a TDIU rating in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


